Exhibit 10(hh)-2









 
 






 
TRUST AGREEMENT

 
Between


PPL CORPORATION
 
And
 
FIRST UNION NATIONAL BANK AS TRUSTEE



 
 

--------------------------------------------------------------------------------

 


 
PPL EMPLOYEE NON-QUALIFIED PLAN TRUST


TABLE OF CONTENTS


 
ARTICLE


I
Establishment, Purpose and Nature of Trust Fund
   
II
Contributions to Trust Fund and Allocation to Plan Accounts
   
Ill
Cessation of Payments from Trust Fund While Company Insolvent
   
IV
Payments from Trust Fund While Company Solvent
   
V
Responsibilities of Trustee
   
VI
Fees, Expenses and Taxes
   
VII
Accounts of the Trustee
   
VIII
Resignation or Removal of the Trustee
   
IX
Action of PPL or Accounting Party
   
X
Reservation of Powers
   
XI
Surplus Plan Accounts and Termination of Trust
   
XII
Merger or Consolidation of Trustee
   
XIII
Miscellaneous

 



 
 

--------------------------------------------------------------------------------

 



 
 
TRUST AGREEMENT
Between
PPL CORPORATION
And
FIRST UNION NATIONAL BANK, AS TRUSTEE




This Agreement and Declaration of Trust (hereinafter called the "Trust
Agreement") made as of the 1st day of April 2001, as amended, by and between PPL
Corporation, a corporation organized and existing under the laws of the
Commonwealth of Pennsylvania, with its principal place of business at Allentown,
Pennsylvania, hereinafter referred to as "PPL," and First Union National Bank,
with its principal place of business at Charlotte, North Carolina, hereinafter
called the "Trustee",
 
WITNESSETH:


WHEREAS, PPL has heretofore adopted a nonqualified deferred compensation plan
and agreement for certain of its Directors (such Directors and their designated
beneficiaries where applicable being hereinafter referred to collectively as the
"Participants" and individually as a "Participant") and may hereafter adopt
other such plans or agreements; and
 
WHEREAS, PPL wishes to establish this grantor trust, hereinafter called the
"Trust," for the collective investment of such property as may from time to time
be contributed thereto, subject only to the claims of PPL's general creditors in
the event of PPL's Insolvency (as defined in Article Ill); and
 
WHEREAS, PPL wishes the Trust to be used in connection with such plan or plans
or agreements as it may from time to time designate under Article X of this
 
Trust Agreement (which plans and agreements are hereinafter called the "Plans"
collectively or the "Plan" individually), although the Trust may not necessarily
hold sufficient assets to satisfy all of the benefits to be provided under the
Plans; and
 
WHEREAS, the Trustee is willing to hold and administer such trust assets
pursuant to the terms of this Trust Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
 
covenants herein contained, PPL and the Trustee intending to be legally bound
hereby, do covenant and agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
Article 1
Establishment, Purpose and Nature of Trust Fund

 
1.1          PPL hereby establishes with the Trustee a trust consisting of such
cash and/or marketable securities as shall be paid to the Trustee with respect
to the Plans pursuant to Article II, Paragraph 2.1. The Trust shall be known as
the PPL EMPLOYEE NONQUALIFIED PLANS TRUST. The creation of this Trust is not
intended to create an employee benefit plan subject to Title I of the Employee
Retirement Income Security Act of 1974. The Trust is intended to constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes
of Title I of the Employee Retirement Income Security Act of 1974, as
amended.1.2 The Trust shall consist of all contributions to the Trust
by .PPL and the earnings and losses thereon (including unrealized gains and
losses), less disbursements therefrom (hereinafter called the "Trust Fund"). The
principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of PPL and shall be used exclusively for the uses and
purposes of Participants, and general creditors as herein set forth.
Participants shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust. Any rights created under the Plans and
this Trust Agreement shall be mere unsecured contractual rights of Participants
against PPL. Any assets held by the Trust will be subject to the claims of PPL's
general creditors under federal and state law in
the event PPL becomes Insolvent.
 
1.3          The Trust hereby established is revocable by PPL; provided,
however, that it shall be irrevocable (a) during the pendency of a Potential
Change in Control and (b) upon a Change in Control, each as defined in Paragraph
10.3.
 
1.4          The Trust Fund shall be held by the Trustee, subject to the
reservation of powers under Paragraphs 10.1 and 10.2 of Article X, for the
purpose of providing benefits in accordance with the terms of the Plans. The
Trustee shall pay all benefits as they become due and payable pursuant to the
Plans in accordance with Article Ill and Article IV to the extent there are
sufficient funds in the Trust to do so. Notwithstanding the foregoing, the Trust
Fund shall be treated as an asset of PPL and shall remain subject to the claims
of PPL's general creditors in the event of PPL becomes Insolvent.
 
1.5          The rights, powers, titles, duties, discretions and immunities of the
Trustee shall be governed solely by this Trust Agreement and applicable state
and federal law.
 
1.6          The Trust is intended to be a grantor trust, of which PPL is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, Sections 671-678,
and any successor statute thereto, and shall be construed accordingly.
 
1.7          The Plans and any persons who may be entitled to benefit payments
under the terms of the Plans shall not have any preferred claim on the Trust
Fund. Persons who may be entitled to benefit payments under the terms of the
Plans shall have no greater right or status than an unsecured creditor of PPL
with respect to such amounts.


 
1.8          Notwithstanding anything else in this Agreement to the contrary:
(1) the Trustee is not a party to, and has, except as expressly provided herein,
no duties or responsibilities under, the Plans; (2) PPL shall be required to
certify in writing to the Trustee the identity of any party or person, whether
or not a fiduciary named in any Plans, which has the power to manage and control
Plan assets, and the Trustee shall be entitled to rely upon such certification
until notified otherwise in writing by PPL; and (3) in any case in which a
provision of this Agreement conflicts with any provision in any Plans, this
Agreement shall control. Notwithstanding the preceding sentence, the Trustee
reserves the right to seek a judicial and/or administrative determination as to
its proper course of action under this Agreement.
 
1.9          The terms of the Plans shall govern the amount, form and timing of
benefit payments to which a Participant is entitled under the Plans. The Trustee
shall have no right or obligations with respect to any of the provisions of the
Plans except as provided in this Trust Agreement.
 



 
 

--------------------------------------------------------------------------------

 
Article II
Contributions to Trust Fund and Allocation to Plan Accounts


 
2.1          Subject to the provisions of Paragraph 2.2, PPL may from time to
time make, or cause to be made, such contributions to the Trust Fund of cash
and/or marketable securities as it determines to be appropriate in its sole
discretion and are acceptable to the Trustee, which shall be held by the Trustee
for the benefit of the Participants covered by each respective Plan, subject to
the reservation of powers under Paragraphs 10.1 and 10.2 of Article X and the
claims of PPL's general creditors in the event PPL becomes Insolvent. The
Trustee shall be accountable for all such contributions, but shall have no duty
to determine that the amounts thereof comply with the provisions of the Plans.
PPL shall designate the Plan Account or Accounts as defined in Paragraph 2.3 to
which each contribution shall be allocated and the amount of such contribution
to be allocated to each such Plan Account.
 
2.2          Immediately prior to a Change in Control (as defined in Paragraph
10.3), the Chief Executive Officer of PPL (or his or her designee) shall
authorize an irrevocable cash contribution to be made to the Trust in an amount
equal to the amount that, in the determination of PPL, is sufficient to pay each
Participant or beneficiary the benefits to which Participants or their
beneficiaries would be entitled pursuant to the terms of the Plans as of the
date of the Change in Control assuming each Participant terminated employment as
of such date under circumstances giving rise to payment of benefits under the
Plans. After a Change in Control, the Trustee may compel any contribution that
is required under the Trust. Within 60 days following the end of each Plan year
ending after a Change in Control has occurred, PPL shall be required
to irrevocably deposit additional cash or other property to the Trust in an
amount sufficient and to the extent necessary, to pay each Participant or
beneficiary the benefits payable pursuant to the terms of the Plans as of the
close of the Plan years.
 
2.3          The Trustee shall hold the Trust Fund without distinction as to
principal or income as a single commingled fund, but for bookkeeping purposes
shall maintain a separate account (hereinafter called a "Plan Account" or an
"Account") reflecting the interest of each Plan in the Trust Fund. Each Plan
Account shall consist of contributions to and payments from the Trust Fund which
are allocable to each such Plan, and the earnings thereon, less disbursements
therefrom attributable to the interest of each Plan in the entire Trust Fund.
The Trustee shall advise the Accounting Party (as defined in Paragraph 2.4
below) of the Fair Market Value (as defined in Paragraph 2.5 below) of assets in
the Trust Fund as of the close of each calendar year of the Trust, or at such
more frequent intervals as may be mutually agreed upon between the Accounting
Party and Trustee, among the Plan Accounts based upon the actual return of each
Plan Account.
 
2.4          For purposes of this Trust Agreement, the Accounting Party is PPL
prior to the occurrence of a Change in Control , and after the occurrence of a
Change in Control, in lieu of PPL, a committee composed of three members
appointed by the Board of Directors of PPL prior to the occurrence of a Change
in Control. Any vacancy on the committee after the occurrence of a Change in
Control (arising for any reason, including the failure of the Board of Directors
of PPL to appoint three members willing to serve on the committee or the death
or resignation of any member) will be filled by the employee or former employee
of PPL with an accrued benefit under any of the Plansdesignated by the remaining
members or member of the committee, who is willing to serve as a member of the
committee. If the remaining members of the committee cannot agree on a new
member or there are no members of the committee (for any reason, including the
failure of the Board of Directors of PPL to appoint prior to the occurrence of a
Change in Control any person who is willing to serve on the committee or the
death or resignation of all members) any vacancy after the occurrence of a
Change in Control shall be filled by the Participant with the largest accrued
benefit under the Plans and who is willing to serve as a member. If at any time
after an occurrence of a Change in Control, there are no members of the
committee willing or able to serve, the determination as to the Participant with
the largest accrued benefit under the Plans shall be made by the Trustee. In the
event that there are less than three persons who are willing to serve as
members, the committee shall consist of the number of such persons who are
willing to serve as members.
 
2.5          For purposes of this Trust Agreement, "Fair Market Value" for any
security shall be determined as follows:
 
(a) securities listed on the New York Stock Exchange, the American Stock
Exchange or any other recognized exchange shall be valued at their last sale
prices on the exchange on which securities are principally traded on the
valuation date (NYSE-Composite Transactions or AMEX-Composite Transactions
prices to prevail on any security listed on either of these exchanges as well as
on another exchange); and where no sale is reported for that date, the
last bid price shall be used.
 
(b)            all other securities and assets shall be valued at their market
values as fixed by the Trustee's staff regularly engaged in such activities.

 
 

--------------------------------------------------------------------------------

 



 
 
Article Ill
Cessation of Payments from
Trust Fund While Company Insolvent
 
3.1          The Trust Fund shall be subject to claims of general creditors of
PPL in the event PPL becomes Insolvent, and at any time the Trustee has actual
knowledge, or has determined, that PPL is Insolvent, the Trustee shall deliver
the Trust Fund to satisfy such claims as a court of competent jurisdiction may
direct. PPL shall be considered "Insolvent" for purposes of this Trust Agreement
if (1) PPL is unable to pay its debts as they become due or (2) PPL is subject
to a pending proceeding as a debtor or a debtor-in-possession under the federal
Bankruptcy Code, 11 U.S.C. 101 et seq. (or any successor federal statute).

 
3.2          At all times during the continuance of this Trust, as provided in
Section 1.3 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of PPL under federal and state law as set forth
below.
 
3.3          The Board of Directors and the Chief Executive Officer of PPL shall
have the duty to inform the Trustee in writing that PPL has become Insolvent and
the basis on which they consider PPL to be Insolvent. If a person claiming to be
a creditor of PPL alleges in writing to the Trustee that PPL has become
Insolvent, the Trustee shall determine whether PPL is Insolvent and, pending
such determination, the Trustee shall discontinue payment of benefits to
Participants or their beneficiaries.
 
3.4          If the Board of Directors or the Chief Executive Officer of PPL
informs the Trustee in writing that PPL has become Insolvent, the Trustee shall
independently determine, within a reasonable time that in no event shall exceed
sixty days after receipt of such notice, whether PPL is Insolvent and, pending
such determination, the Trustee shall discontinue payments from the Trust Fund,
shall hold the Trust Fund for the benefit of PPL's general creditors, and shall
resume payments from the Trust Fund only after the Trustee has determined that
PPL is not Insolvent (or is no longer Insolvent, if the Trustee initially
determined PPL to be Insolvent).
 
3.5          If at any time the Trustee has determined that PPL is Insolvent,
the Trustee shall discontinue payments to Participants and shall hold the assets
of the Trust for the benefit of PPL's general creditors. Nothing in this Trust
Agreement shall in any way diminish any rights of Participants or their
beneficiaries to pursue their rights as general creditors of PPL with respect to
benefits due under the Plans or otherwise.
 
3.6          Trustee shall resume the payment of benefits to Participants in
accordance with Article IV of this Trust Agreement only after the Trustee has
determined that PPL is not Insolvent (or is no longer Insolvent). If the Trustee
discontinues payments from the Trust Fund and subsequently resumes such
payments, the first payments following such discontinuance shall include the
aggregate amount of all payment's which would have been made to Participants
under Article IV during the period of such discontinuance (together with
interest based upon the daily average, as determined by the Trustee, of the
Average Prime Rate Charged by Banks (Percent) as published in the Business
Conditions Digest, or any successor publication, of the Social and Economic
Statistics Administration, Bureau of Economic Analysis, of the U.S. Department
of Commerce, or any successor governmental agency), less the aggregate amount of
payments made to any such persons by or on behalf of PPL in lieu of the
 
payments provided for in Article IV during any such period of discontinuance.

 
3.7 Except as provided in Paragraph 3.3 or 3.4, or unless the Trustee has actual
knowledge that PPL is Insolvent, the Trustee shall have no duty to inquire
whether PPL is Insolvent. The Trustee may in all events rely on such evidence
concerning PPL's insolvency as may be a furnished to the Trustee which will give
the Trustee a reasonable basis for making a determination concerning PPL's
insolvency.
 
3.8          Nothing in this Trust Agreement shall in any way diminish any
rights of a person to pursue his rights as a general creditor of PPL under the
Plans.

 
 

--------------------------------------------------------------------------------

 
 
Article IV
Payments from Trust Fund While Company Solvent

 
4.1          All payments from the Trust Fund while PPL is solvent shall be made
by the Trustee only to such persons who at any time prior to the occurrence of a
Change in Control were employees of PPL, or any of its subsidiaries, and, in
such manner, at such times, and in such amounts as required by the terms of each
respective Plan in effect when such payment is made or, if such payment is made
after a Change in Control occurs, as required by the terms of each respective
Plan in effect when any such Change in Control occurs.
 
4.2          Immediately preceding the occurrence of a Change in Control, PPL
shall deliver to the Trustee: a) a schedule (the "Payment Schedule") that
indicates the amounts payable in respect of each Participant, that provides a
formula or other instructions acceptable to the Trustee for determining the
amounts so payable, the form in which such amount is to be paid (as provided for
or available under the Plans), and the time of commencement for payment of such
amounts, and b) copies of all then current Plans and any subsequent amendments
thereto. Except as otherwise provided herein, the Trustee shall make payments to
the Participants in accordance with such Payment Schedule. The Trustee shall
make provision for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plans and shall pay amounts withheld to
the appropriate taxing authorities or determine that such amounts have
been reported, withheld and paid by PPL.
 
4.3          PPL hereby agrees that the Accounting Party (as defined in Section
2.4) shall have the exclusive responsibility, and the Trustee shall not have any
responsibility or duty under this Trust Agreement for determining that any
change in the Payment Schedule is in accordance with the terms of the Plan and
applicable law, including without limitation, the amount, timing or method of
payment and the identity of each person to whom such payments shall be made. The
Trustee shall have no responsibility or duty to determine the tax effect of any
payment or to see to the application of any payment.
 
4.4          The entitlement of a Participant to benefits under the Plans shall
be determined under the Plans, and any claim for such benefits shall be
considered and reviewed under the procedures, if any, set out in the Plans.
 
4.5          Notwithstanding anything contained in Paragraph 4.1, PPL may make
payment of benefits directly to Participants as they become due under the terms
of the Plans. PPL shall notify the Trustee of its decision to make payment of
benefits directly prior to the time amounts are payable to Participants. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plans, PPL shall make the balance of each such payment as it falls due. The
Trustee shall notify PPL where principal and earnings are not sufficient. The
Trustee shall have no responsibility to inquire whether payments have been made
pursuant to the Plans in question.
 
4.6          In no event shall the Trustee knowingly cause any payment or
distribution to be made from the Trust Fund pursuant to the terms of any Plan
for any purpose in an amount which is in excess of the then current balance of
the Plan Account (as defined in Section 2.3) attributable to that Plan.

 
4.7          After the occurrence of a Change in Control, if a Participant does
not receive a payment that the Participant believes he or she has become
entitled to under any Plan, he or she shall notify the Trustee of such
entitlement. Within thirty (30) days of its receipt of such notice, the Trustee
shall determine whether the terms of the Plan dictate that the Participant is
entitled to a payment. If the Trustee determines that a payment is required, the
Trustee shall make the payment to the Participant as soon as practicable, but in
no event shall the payment be made later than thirty (30) days after the
expiration of the initial thirty-day period. The Trustee shall provide PPL with
written confirmation of the fact and amount of such payment after it is made.
The Trustee's decision shall be final and binding, and the Participant shall be
notified of the decision in writing within ten (10) days. The notice shall
include specific reasons for the decision, including specific references to the
pertinent Plan provisions on which the decision is based, and shall be written
in a manner calculated to be understood by the Participant. The provisions of
this Paragraph 4.7 shall apply only after the occurrence of a Change in Control.
The Trustee may rely upon direction from the Accounting Party in making such
determinations.
 
4.8          The Trustee shall not be liable for any payment made in good faith
without actual notice or knowledge of the changed condition or status of any
recipient thereof. If the Trustee has responsibility for benefit payments and if
any payment is not
 
claimed, the Trustee shall retain the payment as part of the Trust Fund.

 
4.9          Except as provided in this Article IV, after the Trust has become
irrevocable, PPL shall have no right or power to direct the Trustee to return to
PPL or to divert to others any of the Trust assets before all payments of
benefits have been made to Participants and their beneficiaries pursuant to the
terms of the Plans and all expenses of the Trust have been paid. At any time
prior to the Trust becoming irrevocable, however, PPL shall have the right or
power to direct the Trustee to return to PPL any of the assets of the Trust.

 
 

--------------------------------------------------------------------------------

 
 
 
Article V

 
Responsibilities of Trustee

 
5.1          Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims (the "Prudent Man Standard of
Care"), provided however, that Trustee shall incur no liability to any person
for any action taken pursuant to a direction, request or approval given by PPL
or the Accounting Party which is contemplated by, and in conformity with, the
terms of the Plan or this Trust and is given in writing by PPL or the Accounting
Party. In the event of a dispute between PPL and a party, Trustee may apply to a
court of competent jurisdiction to resolve the dispute. The Trustee shall not be
responsible for the title, validity or genuineness of any property or evidence
of title thereto received by it or delivered by it pursuant to this Trust
Agreement and shall be held harmless in acting upon any notice, request,
direction, instruction, consent, certification or other instrument believed by
it to be genuine and delivered by the proper party or parties. Under no
circumstances shall Trustee be liable for consequential, special, or speculative
damages under the Trust Agreement even if the Trustee is advised as to the
possibility thereof. It is understood and agreed that Trustee shall be under no
duty to take any action other than herein specified with respect to any
securities or other property at any time deposited hereunder unless specifically
agreed to by the Trustee in writing or as otherwise provided in this Trust
Agreement. Subject to the Accounting Party's power of investment direction under
Article X, the Trustee shall
have exclusive authority and discretion to hold, manage,
care for and protect the Trust Fund and shall have the following powers and
discretions in addition to those conferred bylaw:
 
(a)           To invest and reinvest the Trust Fund in such equities (of any
classification, including common and preferred stocks), fixed income, cash,
cash· equivalents or other property (real, personal or mixed) and interests in
investment companies and investment trusts as the Trustee shall deem advisable,
excluding any obligations or security, or other property of PPL, whether or not
such investments and reinvestments be authorized by any state law for the
investment of Trust Funds generally;
 
(b)           To sell, exchange, convey, transfer or dispose of, and also to
grant options with respect to, any property, whether real or personal, at any
time held by it by private contract or by public auction, for cash or upon
credit, or partly for cash and partly upon credit, as the Trustee may deem best,
and no person dealing with the Trustee shall be bound to see to the application
of the purchase money or to inquire into the validity, expediency or propriety
of any such sale or other disposition;
 
(c)            To acquire, hold and dispose of any real estate, at such time, in
such manner and upon such terms as the Trustee may deem advisable; to retain,
manage, operate, repair, improve, partition, mortgage or lease for any term or
terms of years any such real estate, or to exchange all or any part thereof for
other real estate, upon such terms and conditions as the Trustee deems proper,
using other Trust assets for any of such purposes if deemed advisable;
 
(d)            To compromise, compound and settle any debt or obligation due to
or from it as Trustee and to reduce the rate of interest thereon,
to extend or otherwisemodify, or to foreclose upon default or otherwise enforce
or act with respect to any such obligation;
 
(e) If directed by the Accounting Party, Trustee shall vote as instructed by
Accounting Party, in person or by general or limited proxy, any stocks or other
securities at any time held in the Trust Fund, at any meeting of stockholders or
security holders, in respect to any business which may come before the meeting.
 
(f)           To vote, in person or by general or limited proxy, any stocks or
other securities at any time held in the Trust Fund, at any meeting of
stockholders or security holders, in respect to any business which may come
before the meeting; to exercise any options appurtenant to any stocks, bonds or
other securities for the conversion thereof into other stocks, bonds or
securities; to exercise or sell any conversion or subscription rights
appurtenant to any stocks, bonds or other securities at any time held in the
Trust Fund, and to make any and all necessary payments therefor; to join in, and
to approve, or to dissent from and to oppose, any corporate act or proceeding,
including any  reorganization, recapitalization, consolidation, merger,
dissolution, liquidation, sale of assets or other action by or plan in respect
of corporations or properties, the stocks or securities of which may at any time
be held in the Trust Fund; to deposit with any committee or depository, pursuant
to any plan or agreement of  protection, reorganization, consolidation, sale,
merger, or other readjustment, any property held in the Trust Fund; and to make
payment from the Trust Fund of any charges or assessments imposed by the terms
of any such plan oragreement;
 
(g)           To accept and hold any securities or other property received by it
under the provisions of any of the subdivisions of this Article whether or not
the Trustee would be authorized hereunder then to invest therein;
 
(h)           To borrow money on behalf of the Trust upon such terms and
conditions as the Trustee shall deem advisable to carry out the purposes of the
Trust and to pledge securities or other property of the Trust Fund in repayment
of any such loan;
 
(i)           To enforce any right, obligation or claim in its discretion and in
general to protect in any way the interests of the Trust Fund, either before or
after default, and in case the Trustee shall, in its discretion, consider such
action for the best interest of the Trust Fund, to abstain from the enforcement
of any right, obligation or claim and to abandon any property, whether real or
personal, which at any time may be held by the Trustee;
 
(j)           To make, execute, acknowledge and deliver any and all deeds,
leases, assignments, transfers, conveyances and any and all other instruments
necessary or appropriate to carry out any powers herein granted;
 
(k)           To cause any investments from time to time held by it hereunder to
be registered in, or transferred into, its name as Trustee or the name of its
nominee or nominees, and with or without designation of fiduciary capacity, or
to retain any investments unregistered or in form permitting transfer by
delivery, but the books and records of the Trustee shall at all times show that
all such investments are part of the Trust Fund;
 
(I)           To hold any part or all of the Trust Fund uninvested;
 
(m)         The Trustee may not invest in securities (including stock and the
rights to acquire stock) or obligations issued by PPL or an Employer as that
term is defined in the Plan, except by reason of the inclusion of such
securities in a broadly inclusive index, mutual fund, or collective investment
medium.
 
Notwithstanding anything else in this Agreement to the contrary, including,
without limitation, any specific or general power granted to the Trustee,
including the power to invest in real property, no portion of the Trust Fund
shall be invested in real estate. For this purpose, "real estate" includes, but
is not limited to, any direct or indirect interest in real property, leaseholds
or mineral interests.
 
5.2          If Trustee undertakes or defends any litigation arising in
connection with this Trust, Trustee shall act only under the Prudent Man
Standard of Care, and PPL agrees to indemnify Trustee against Trustee's costs,
expenses and liabilities (including, without limitation, attorney's fees and
expenses) relating thereto and to be primarily liable for such payments if the
following conditions are met: (a) Trustee shall notify the Accounting Party as
soon as practicable after it has received actual notice of litigation, or when
Trustee has reached a decision to undertake litigation but prior to filing a
complaint or other written notice to any party or agency, and (b) Trustee shall
at all times afford the Accounting Party the reasonable opportunity to approve
(which approval shall not be unreasonably withheld) the hiring or discharge of
legal counsel and the settlement or other conclusion of any such litigation. If
PPL does not pay such costs, expenses and liabilities in a reasonably timely
manner, Trustee may obtain payment from the Trust. In no event shall Trustee
have any liability or responsibility to
undertake or defend any litigation unless the Trustee is reasonably
assured of receiving payment of related fees and expenses. Trustee shall have,
without exclusion, all powers conferred on trustees by applicable law, unless
expressly provided otherwise herein; provided, however, that if an insurance
policy is held as an asset of the Trust, the Trustee shall have no power to name
a beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy. Subject to the foregoing, the Trustee shall have the
exclusive authority:
 
   (a)      to retain an actuary to calculate the amount of any benefit payments
due pursuant to Paragraph 1.4 of Article I; and
 
   (b)      to do all acts which the Trustee may deem necessary or proper and to
exercise any and all of the powers of the Trustee under this Trust Agreement
upon such terms and conditions as to the Trustee may seem in the best interests
of the Trust Fund.
 
5.3          Trustee, at the expense of the Trust or PPL, may consult with legal
counsel (who prior to the occurrence of a Change in Control may also be counsel
for PPL generally) with respect to any of its duties or obligations hereunder.
The Trustee may consult with counsel, and the Trustee shall not be deemed
imprudent by reason of its taking or refraining from taking any action, prior to
the occurrence of a Change in Control, in accordance with the opinion of counsel
for PPL. PPL agrees to indemnify and hold the Trustee harmless from and against
any loss, costs and expenses including without limitation reasonable attorneys'
fees and other costs and expenses incident to any suit, action, investigation,
claim or proceeding that the Trustee may incur in the administration of the
Trust Fund, and this provision shall survive termination of this Trust Agreement
and the Trust, provided the following conditions are met: (a) Trustee shall act
at all times under the Prudent Man Standard of Care, (b) Trustee shall notify
the Accounting Party as soon as practicable after it has received actual notice
of the suit, action, investigation, claim or proceeding, and (c) Trustee shall
at all times afford the Accounting Party the reasonable opportunity to approve
(which approval shall not be unreasonably withheld) the hiring or discharge of
legal counsel and the settlement or other conclusion of any such matter. The
Trustee shall not be required to give any bond or any other security for the
faithful performance of its duties under this Trust Agreement, except such as
may be required by any law which prohibits the waiver thereof.
 
5.4          Trustee, at the reasonable and prudent expense of the Trust or PPL,
may hire agents, accountant, actuaries, investment advisors, financial
consultants or other professionals to assist it in performing any of its duties
or obligations hereunder. The Trustee shall be entitled, as it may deem
appropriate from time to time, to require of PPL such certifications and proofs
of facts or other information and/or cooperation as shall permit the Trustee to
perform its duties or to exercise the powers granted the Trustee under this
Trust Agreement and shall be entitled to rely thereon.
 
5.5          The Trustee shall not be responsible in any manner whatsoever for
the correctness of the recitals of fact herein (other than recitals of fact
relating solely to the Trustee and its power and authority to enter into and
perform this Trust Agreement) all of which have been made by PPL solely; and the
Trustee shall not be responsible or accountable in any manner
whatsoever for or with respect to the validity or sufficiency of this Trust
Agreement and makes no representation with respect thereto. The Trustee shall
not be responsible for the sufficiency of the Trust to pay the benefits
contemplated by the Plans or for the use or application by PPL of any monies
held in the Trust when disbursed in conformity with this Trust Agreement.
 
5.6          During the term of this Trust, all of the income received by the
Trust, net of expenses and taxes, shall be accumulated and reinvested.
 
5.7          Notwithstanding any powers granted to Trustee pursuant to this
Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.
 
5.8          If Trustee has at all times acted under the Prudent Man Standard of
Care, Trustee shall not be liable for any expense, loss, claim or damage
(including counsel fees) suffered by the Plan or Participant arising out of or
caused by any delay in, or failure of, performance by Trustee, in whole or in
part, arising out of, or caused by, unforseeable circumstances beyond Trustee's
control, including without limitation: acts of God, interruption, delay in, or
loss (partial or complete) of electrical power or external computer (hardware or
software) or communication services (including access to book­ entry securities
systems maintained by Federal Reserve Bank of New York and/or any clearing
corporation); act of civil or military authority; sabotage; natural emergency;
epidemic; war or other government actions; civil disturbance; flood, earthquake,
fire, other catastrophe; strike or other labor disturbance by employees of
nonaffiliates; government, judicial, or self regulatory organization order, rule
or regulation; riot; energy or natural resource difficulty or shortage; and
inability to obtain materials, equipment, or transportation, provided, in all
cases, Trustee has acted under the Prudent Man Standard of Care to mitigate,
control, and prevent losses and expenses due to such circumstances.
 
5.9          The Trustee is not a party to, and has no duties or
responsibilities under, the Plan other than those that may be expressly
contained in this Trust Agreement. In any case in which a provision of this
Trust Agreement conflicts with any provision in the Plan, this Trust Agreement
shall control. The Trustee shall have no duties, responsibilities or liability
with respect to the acts or omissions of any prior or successor trustee.
 
5.10        Trustee shall have no responsibility with respect to: (i) the
selection or monitoring of any insurance policies or insurance contracts held in
the Trust or the insurers issuing such policies or contracts; or (ii) the
payment of any premiums with respect to such policies or contracts.
 
5.11         The duties of the Trustee shall be limited to the assets held in
the Trust, and the Trustee shall have no duties with respect to assets held by
any other person including, without limitation, any other trustee for the Plan.
PPL hereby agrees that the Trustee shall not serve as, and shall not be deemed
to be, a co-trustee under any circumstances. The Accounting Party may request
the Trustee to perform a recordkeeping service with respect to property held by
others and not otherwise subject to the terms of this Trust Agreement.
To the extent the Trustee shall agree to perform this service, its sole
responsibility shall be to accurately reflect information on its books
which it has received from an authorized party.

 
 

--------------------------------------------------------------------------------

 

Article VI
Fees, Expenses and Taxes
 
6.1           PPL shall pay the reasonable expenses incurred by the Trustee in
or as a result of the performance of its duties hereunder, including reasonable
fees and expenses for services rendered to the Trustee, and such compensation to
the Trustee as may be agreed upon in writing from time to time between PPL and
the Trustee. After the occurrence of a Change in Control, the compensation of
the Trustee shall be determined by the application of the current rates then
charged by the Trustee for the provision of the types of investment and trustee
services contemplated in this Trust Agreement to trusts of a similar character
and size.
 
6.2           PPL shall pay the reasonable expenses incurred by the Accounting
Party, if other than PPL, in or as a result of the performance by its members of
their duties hereunder. Such expenses shall include but not be limited to the
cost of travel as well as the cost of any communications with the Trustee or
Plan Participants. PPL shall also pay to the Accounting Party, if other than
PPL, such compensation as may be provided for by resolution of the Board of
Directors of PPL prior to the occurrence of a Change in Control.
 
6.3           If PPL fails to pay any such expenses and compensation as provided
for in Paragraphs 6.1 and 6.2, the Trustee shall pay them from the Trust Fund.
 
6.4           Any taxes, including real and personal property taxes, income
taxes, transfer taxes and other taxes of any kind whatsoever that may under any
existing or future laws be assessed against or levied upon or in respect of the
Trust Fund or its assets or any interest therein shall be paid by PPL.
The word "taxes" in thisArticle VI shall be deemed to include any interest or
penalties that may be levied or imposed in respect to any taxes.
 
6.5           To the extent the Accounting Party has provided necessary
information to the Trustee, the Trustee shall be responsible for any necessary
withholding and reporting of federal taxes related to the payment of benefits
pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities. In addition, to the extent the Accounting Party
has provided necessary information to the Trustee, the Trustee shall use
reasonable efforts to assist such Accounting Party with respect to any "Tax
Obligations." The term "Tax Obligations" means the responsibility for payment of
taxes, withholding, certification and reporting requirements, claims for
exemptions or refund, interest, penalties and other related expenses of the
Trust, including but not limited to the requirements set forth in Section 2(a)
of this Trust Agreement. Notwithstanding the foregoing, the Trustee shall have
no responsibility or liability for any Tax Obligations now or hereafter imposed
on PPL or the Trust by any taxing authorities, domestic or foreign, except as
provided by applicable law. To the extent the Trustee is responsible under any
applicable law for any Tax Obligation, the Accounting Party shall inform the
Trustee of all Tax Obligations, shall direct the Trustee with respect to the
performance of such Tax Obligations. All such Tax Obligations shall
be paid from the Trust unless paid by PPL.

 
 

--------------------------------------------------------------------------------

 
 
Article VII
Accounts of the Trustee

 
7.1           The Trustee shall keep accurate and detailed accounts of all
investments, receipts and disbursements and other transactions hereunder, and
all accounts, books and records relating thereto shall be open at all reasonable
times to inspection and audit by any person or persons designated by the
Accounting Party. The cost of any audit if requested by the Accounting Party
shall be paid by PPL.
 
7.2           Within ninety (90) days following the close of each calendar year,
the Trustee shall file with the Accounting Party and PPL, if different, a
written account setting forth all investments, receipts, disbursements, and
other transactions of the Trust Fund effected by it during such fiscal year
including a description of all securities and investments purchased and sold,
with the cost or net proceeds of such purchases or sales, and showing all cash,
securities and other property held, including values at the end of such calendar
year.
 
7.3           Upon the expiration of one hundred eighty days following the
filing as above provided of such account, such account shall be considered as
final and binding upon the Accounting Party, PPL, its subsidiaries, directors,
former directors, Participants, employees, former employees, retired employees,
their beneficiaries, and the Trustee, as if settled by a court of competent
jurisdiction, and the Trustee shall be forever released and discharged from any
liability or accountability to anyone in connection with or arising or resulting
from any of the acts or transactions shown therein, except with respect
to such acts or transactions as to which the Accounting Party shall within such
one hundred eighty day period file with the Trustee written objections or which
involve manifest error, gross negligence, willful misconduct or fraud.
 
7.4           Accounts of the Trustee need only be settled with the Accounting
Party. Subject to any express provision of applicable law as may be in effect
from time to time to the contrary, no other person or party shall be entitled to
any accounting by the Trustee.
 
7.5           Nothing contained in this Trust Agreement shall, however, preclude
the Trustee from having any of its accounts settled by a court of competent
jurisdiction. In any action or proceeding for settlement of the accounts of the
Trustee or concerning administration of the Trust Fund, the Accounting Party and
the Trustee shall be the only necessary parties thereto. To the extent provided
by law, service of any notice or process upon the Accounting Party shall be
deemed for all purposes service on PPL, its subsidiaries, directors, former
directors, Participants, employees, former employees, and retired employees of
PPL, and their beneficiaries and any final judgment in any such action or
proceeding shall be binding and conclusive on the Accounting Party, PPL,
employees, former employees, directors, former directors and retired employees
of PPL and their beneficiaries and the Trustee.

 
 

--------------------------------------------------------------------------------

 
 
Article VIII
Resignation or Removal of the Trustee
 
8.1           The Trustee may be removed by the Accounting Party to the extent
provided in Article X at any time upon sixty days notice in writing. The Trustee
shall have the right to resign at any time by giving sixty days notice in
writing to the Accounting Party, provided that such resignation shall not become
effective until a successor trustee has accepted its appointment. Upon such
removal or notice of resignation of the Trustee, the Accounting Party shall
appoint and designate a successor Trustee, which shall be a corporate trustee
qualified to conduct trust business in Pennsylvania, which is independent of and
not subject to control by PPL. Such successor trustee shall qualify as such by
delivering a written acceptance of the trust to the Accounting Party and the
retiring Trustee, and thereupon all the provisions hereof shall relate and be
applicable to such successor Trustee. Until the effective date of the assumption
by the successor Trustee of its duties under this Trust Agreement, the retiring
Trustee shall continue to function and be bound hereunder as trustee hereof.
Upon receipt of such written acceptance the retiring Trustee shall forthwith
file with the Accounting Party a written account of its acts in the same form as
its annual account above provided for in Article VII from the date of its last
annual account to the date of the acceptance of the Trust by the successor
trustee and settlement of such account shall be accomplished as in Article VII.
Upon the filing of such account, the retiring Trustee shall transfer and deliver
the Trust Fund to the successor Trustee but shall be entitled to reserve
therefrom and hold such assets as it may reasonably deem necessary to provide
for any and all expenses and payments properly chargeable against the Trust Fund
or for which the Trust Fund may be liable or to which the retiring Trustee may
be entitled by way of fees and expenses in the settlement of its account. If the
assets so withheld are insufficient or excessive for such purposes, the retiring
Trustee shall be entitled to reimbursement for any deficiency out of the Trust
Fund from the successor Trustee, or shall deliver the excess to the successor
Trustee, as the case may be. To the extent permitted by law, upon the transfer
of the Trust Fund as above provided and the settlement of its account, the
retiring Trustee's previous annual accounts having been settled as provided in
Article VII, the retiring Trustee shall thereupon be discharged from any further
duty, obligation or responsibility with respect to the operation of the Trust
Fund or any matter connected therewith prior to the delivery of said written
acceptance except matters which relate to manifest error, gross negligence,
willful misconduct or fraud.
 
8.2           If Trustee resigns or is removed, a successor shall be appointed,
in accordance with Section 8.1 hereof, by the effective date of resignation or
removal under Section 8.1. If no such appointment has been made, Trustee may
apply to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of Trustee in connection with the proceeding shall be
allowed as administrative expenses of the Trust.
 
 

--------------------------------------------------------------------------------

 
 
Article IX
Action of PPL or Accounting Party


 
9.1           Any action of PPL pursuant to any of the provisions of this Trust
Agreement shall be evidenced by a written notice or direction to such effect
over the signature of: i) any officer or ii) other representative of PPL who
shall have been certified to the Trustee by the President, Treasurer or
Secretary of PPL as having such authority. The Trustee shall be fully protected
in acting in accordance with such notices or directions. All communications from
PPL to the Trustee shall be in writing, signed by the person designated as
having such authority as PPL shall certify to the Trustee, and the Trustee shall
act and be fully protected in acting in accordance with such communications.
 
9.2            Any action of the Accounting Party pursuant to provisions of this
Trust Agreement shall be evidenced by a written notice or direction to such
effect over the signature of any one or more members of the Accounting Party.
Prior to the occurrence of a Change in Control, the President, Treasurer or
Secretary of PPL shall advise the Trustee of the name or names of the person or
persons who will serve as members of the Accounting Party after the occurrence
of such Change in Control. After such Change in Control, current members of the
Accounting Party shall advise the Trustee of the name or names of any new person
or persons serving as members of the Accounting Party.
 
9.3           All communications from the Accounting Party to the Trustee
shallbe in writing, signed by the person designated as having such authority
as PPL or member of the Accounting Party shall certify to the Trustee, and the
Trustee shall be fully protected in acting in accordance with such
communications.
 
9.4           PPL shall furnish the Trustee with a written list of the names,
signatures and extent of authority of all persons constituting the Accounting
Party as defined in Section 2.4. The Trustee shall be entitled to rely on and
shall be fully protected in acting upon direction from such person until
notified in writing by PPL, as
appropriate, of a change in the make up of the Accounting Party.

 
 

--------------------------------------------------------------------------------

 
 
Article X
Reservation of Powers

 
10.1           The Accounting Party expressly reserves the powers to:
 
    (a)    remove the Trustee;
 
(b)         direct the investment and reinvestment of the principal and income
of the Trust Fund; it shall be the duty of the Trustee to act strictly in
accordance with such investment directions, and any changes therein, as so
communicated to the Trustee from time to time in writing. To the maximum extent
permitted by law, Trustee shall have no duty or responsibility (i) to advise
with respect to, or inquire as to the propriety of, any such investment
direction or (ii) for any investment decisions made with respect to the Trust by
PPL or the Accounting Party. In the absence of investment direction by the
Accounting Party, the Trustee shall invest Trust assets in any manner permitted
under Section 5.1; and
 
(c)          following the occurrence of a Potential Change in Control as
defined in Paragraph 10.3, modify, alter or amend this Trust Agreement, provided
that no such modification, alteration or amendment may directly or indirectly
(i) affect any Participant's entitlement to receive benefit payments under any
Plan or under this Trust Agreement or the amount, form or timing of such benefit
payments, (ii) alter the relative funding levels of the Plan Accounts, (iii)
alter the method of allocation of Trust Fund earnings and losses among the Plan
Accounts, (iv) eliminate the requirement under this Trust Agreement of
separate accounting for the interests of each Plan in the Trust Fund, (v) impair or
otherwise affect any claims which general creditors of PPL may have with respect
to the Trust Fund in the event of PPL becomes Insolvent, (vi) change the rights,
duties, powers, liabilities or immunities of the Trustee hereunder without the
Trustee's written consent, except as provided upon the Trustee's removal in
Article VIII, (vii) eliminate the restrictions set forth in this subparagraph
10.1(c), or (viii) confer upon the Trustee or any other person, directly or
indirectly, the power or authority to effect any result prohibited under clauses
(i)-(vii) of this subparagraph 10.1(c). No provision of this Trust Agreement may
be amended by PPL in any manner adverse to Participants following a Potential
Change in Control.
 
10.2           Subject to the provisions of Paragraphs 10.1 and 10.3 of this
Article X, PPL expressly reserves the powers to:
 
(a)          modify, alter, amend, terminate or revoke this Trust Agreement and
the trust hereby created to any extent and in any respect deemed advisable by
PPL, through an action of PPL that is in writing duly executed and acknowledged
and delivered to the Trustee; provided however, that the rights, duties, powers,
liabilities or immunities of the Trustee hereunder shall not be changed without
its written consent, except as provided upon the Trustee's removal in Article
VIII;
 
(b)          withdraw from the Trust Fund any property forming a part of the
Trust Fund, any such withdrawal shall be considered a revocation of this Trust
solely with respect to such property;
 
(c)          reallocate amounts among Plan Accounts in the Trust Fund;
 
(d)          require the Trustee to furnish such information as may be
reasonably requested in regard to the operations of the Trust Fund and the
investment thereof;
 
(e           add to or delete from Appendix A one or more nonqualified deferred
compensation plans or agreements for PPL's or its subsidiaries employees;
 
(f)          add to or delete from Appendix A one or more individual employment
agreements with employees of PPL or any of its subsidiaries; and
 
(g)          contribute to the Trust Fund property other than cash or marketable
securities to the extent not expressly prohibited by the Plans or within the
terms of this Trust, if acceptable to Trustee.
 
10.3           The right of PPL to exercise the powers reserved to it under
Paragraph 10.2 of this Article shall expire upon the occurrence of a Change
in Control or Potential Change in Control. For purposes of this Trust Agreement,
a Change in Control shall be deemed to have occurred
 
(a)          if one of the following events occurs:
 
(I)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company's shareowners was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended;
 
(II)           any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing 20% or more of the combined voting
power of the Company's then outstanding securities entitled to vote generally in
the election of directors;
 
(Ill)           there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
other entity, other than (I) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or at least 60% of the combined voting power of the
securities of such surviving entity or any parent thereofoutstanding immediately
after such merger or consolidation; or (II) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (excluding in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company's then
outstanding securities;

 
(IV)           the shareowners of the Company approve a plan of complete
liquidation or dissolution of the Company; or
 
(V)           the Board adopts a resolution to the effect that a "Change in
Control" has occurred or is anticipated to occur.
 
    (b)           For purposes of this Trust Agreement, a "Potential Change in
Control" shall be deemed to have occurred if the event set forth in any one of
the following paragraphs shall have occurred:
 
(I)           PPL enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
 
(II)           any Person publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control;
 
(Ill)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of PPL representing 5% or more of the combined voting
power of PPL's then outstanding securities entitled to vote generally in the
election of directors; or
 
(IV)           the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
 
For purposes of this Paragraph 10.3:
 
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and "Person" shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) PPL or any of its subsidiaries, (ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of PPL or any of its Affiliates (as defined in Rule 12b-2 promulgated under
Section 12 of the Exchange Act), (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of PPL in substantially the
same proportions as their ownership of stock of PPL.
 
10.4           The Board of Directors or the Chief Executive Officer or any Plan
Participant may notify the Trustee in writing as promptly as practicable
following the occurrence of a Change in Control or Potential Change in Control,
and the Trustee shall not be charged with knowledge of such Change in Control or
Potential Change in Control in the absence of written notification.
 
10.5           The Trustee is not a party to any Plan except insofar as the
Trustee has assumed duties under a Plan as specifically provided in this Trust
Agreement. PPL retains the right to amend any provision of any Plan to the
extent provided for in such Plan, including provisions relating to the Trustee;
provided, however, that the allocation of responsibilities to the Trustee shall
not be amended, altered or modified without the prior written consent of the
Trustee, and no amendment to any Plan shall allocate responsibilities between
the Trustee and PPL in a manner
 
inconsistent with the terms of this Trust Agreement.

 
 

--------------------------------------------------------------------------------

 
 
Article XI
Surplus Plan Accounts and Termination of Trust

 
11.1           If this Trust Agreement is terminated under Article X with
respect to any Plan at a time when there is a Plan Account attributable to such
Plan or if the Trustee determines that certain amounts attributable to a Plan
Account will not be required to make benefit payments under the Plan for which
such Plan Account is maintained, the value of the Plan Account or portion
thereof attributable to such Plan shall be allocated in the Trustee's discretion
among the remaining Plan Accounts in a way that the Trustee believes best
maximizes benefit payments under Article IV.
 
11.2           Unless the Trust is revoked under Article X, the Trust shall not
terminate until the date on which no person is or will ever be entitled to
benefit payments under the Plans. Any assets remaining in the Trust shall be
returned to PPL upon revocation or termination of the Trust.

 
 

--------------------------------------------------------------------------------

 
 
Article XII
Merger or Consolidation of Trustee

 
12.1           Any corporation into which the Trustee may be merged or with
which it may be consolidated, or any corporation resulting from any merger,
reorganization or consolidation to which the Trustee may be a party, or any
corporation to which all or substantially all of the trust business of the
Trustee may be transferred shall be the successor of the Trustee hereunder
without the execution or filing of any instrument or the performance of any
further act; provided that in case of any such transfer of trust business the
transferee corporation shall file with PPL written
acceptance of the Trust hereby created.

 
 

--------------------------------------------------------------------------------

 
Article XIII
Miscellaneous

 
13.1           This Trust Agreement, as amended from time to time, shall be
administered, construed and enforced according to the laws of the Commonwealth
of Pennsylvania and in courts situated in that Commonwealth. The situs of the
Trust shall be Lehigh County, Pennsylvania.
 
13.2           This Trust Agreement  may be executed in any number of
counterparts, each of which shall be deemed an original, and said counterparts
shall constitute but one and the same instrument.
 
13.3           Nothing in this Trust Agreement shall require PPL to retain any
employee in its service or the service of any of its subsidiaries.
 
13.4           The Trustee by joining in the execution of this Trust Agreement
hereby signifies its acceptance of the Trust hereby created.
 
13.5           Notwithstanding anything in this Trust Agreement to the contrary,
this Trust shall terminate no later than twenty-one years after the death of the
last survivor in being upon the cessation of PPL's powers under Article X of the
class consisting of the persons entitled to receive benefits under the Plans.
 
13.6           No attempt by any person entitled to benefits under the Plan to
assign, alienate, anticipate, sell, transfer, pledge, encumber or place a charge
upon any benefit or any installment thereof shall be recognized by the Trustee,
nor shall the Trustee recognize any such attempt to attach or garnish or
otherwise subject the Trust Fund or any benefit or any installment thereof to
legal process, except as the Trustee may be required to do by law.
 
13.7           Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
 
13.7           This Trust Agreement shall be binding upon any successors or
assigns of PPL and any transferee(s) of all or substantially all of PPL's
assets.
 
13.8           Any notice to the Trustee shall be sent to the following:
 

 
First Union National Bank
Attn: Robert Hord
1525 West W. T. Harris Boulevard
Charlotte, North Carolina 28288
 
Any notice to PPL shall be sent to the
 
PPL Corporation
Attn: Thoburn Hatten
Two North Ninth Street
Allentown, Pennsylvania 18101



Either party hereto may designate a new representative for the purpose of
receiving notices by notifying the other party in writing of the name and
address of such new representative. An Accounting Party other than PPL shall
notify both PPL and Trustee of the name and address of its designated
representative authorized from time to time to receive notices.

 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the
authorized officers of the parties hereto.
 

   
PPL CORPORATION
ATTEST:
   
/s/ Diane M. Koch
 
By:
/s/ James E. Abel
Assistant Secretary
       
Name:
James E. Abel
   
Title:
Vice President-Finance & Treasurer
   
Date:
April 10, 2001



 

   
FIRST UNION NATIONAL BANK AS TRUSTEE
ATTEST:
   
/s/ Samantha Miller
 
By:
/s/ Robert E. Hord Jr.
         
Name:
Robert E. Hord Jr.
   
Title:
Vice President
   
Date:
April 26, 2001



 

 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
                        Name of Plan
Designated
Hereunder
Effective
 
PPL Officers Deferred Compensation Plan
 
PPL Supplemental Executive Retirement Plan
 
PPL Supplemental Compensation Pension Plan
 
April 1, 2001
 
April 1, 2001
 
April 1, 2001


